Third District Court of Appeal
                               State of Florida

                       Opinion filed February 23, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                              No. 3D21-87
                       Lower Tribunal No. 19-37473
                          ________________

                   Jorge Gonzalez-Barrera, et al.,
                                 Appellants,

                                     vs.

           Majorca Towers Condominium, Inc., et al.,
                                 Appellees.

     An Appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

     W. Sam Holland, for appellants.

      Cole, Scott & Kissane, P.A., and Michael A. Rosenberg and Adrianna
De La Cruz-Muñoz (Plantation), for appellees Majorca Towers
Condominium, Inc., Robert Mitchell, Mario Larice, John Palaiologos, Iliana
Alvarado, Rami Shmuely, and Gregorio Schapiro; Boyd Richards Parker &
Colonnelli, P.L., and Elaine D. Walter and Yvette R. Lavelle, for appellee
Becker & Poliakoff, P.A.


Before LOGUE, MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.